THE COURT
informed the jury that these bonds could upon no principle be considered as a payment. They were nothing more than blank paper. But if they had been good and available, and had even been paid in the year 1800, when they were to become due, the evidence would be inadmissible in this case, since *131It appears, that In the seire facias to revive the ■original judgment, Charles Hurst, so far from pleading this payment, confessed judgment in 1806, and it is to revive that judgment that this scire facias was brought. Nothing which could have been pleaded in bar to the original scire facias, can be pleaded or given in evidence in this case.
NOTE. THE COURT at first directed the jury to find generally for the plaintiff. But it was stated by Mr. Fisher and some others of the bar, that the established practice was to find for the defendant, on the plea of no assets, and then for the plaintiff, to pray judgment de tenis, &c., and of assets quando acciderent, which is entered as a matter of course. THE COURT so directed.
[See Case No. 17,808.]
THE COURT directed the jury to find for the plaintiff, on the plea of payment, and for tl\e defendants, on the other plea.